DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretations
The “the substrate having a second width in the second direction; and the second width is about 1-10 times the first width”, the substrate being processed is not part of the apparatus and the size of the substrate can vary. An apparatus that is capable of processing a substrate of claimed size is considered read into the claim.
	
	It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein the cracking part pyrolyzes the first source molecules of the source gas into the second source molecules smaller than the first source molecules”, there is no antecedent basis for the first source molecules and the second source molecules.
Claim 9 will be examined inclusive “wherein the cracking part pyrolyzes a first source molecule of the source gas into a second source molecule smaller than the first source molecule” similar to claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-13, and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Hwu et al. (US 6447734, hereafter ‘734), in view of Kim et al. (US 20130005057, hereafter ‘057).
‘734 teaches some limitations of:
Claim 1: Vaporization And Cracker Cell Apparatus (title, the claimed “A cracking device comprising”):
 As shown in FIGS. 1 and 2, vaporization cell 18 includes an inlet section 22 and an outlet section 24 (col. 4, lines 26-27), The container 54 is designed to hold a maximum amount of chemical material 60 to be vaporized, in solid or liquid form, without spilling during refill operations (col. 5, lines 5-7, the claimed “a source supply part configured to supply a source gas”);
 The vaporized material is then directed into cracker cell 20 and is further heated to a cracking temperature by heating coil 92 while passing through cracker zone 85 in heating tube 78 to dissociate molecular clusters (col. 6, lines 42-46, the claimed “a 
The heating tube 78 has a tapering section 89 that narrows abruptly such that passageway 84 has a second smaller diameter along the majority of tube 78 which defines a cracker zone 85 therein (col. 5, lines 59-62, the claimed “a distribution part disposed between the source supply part and the cracking part and configured to distribute the source gas to the cracking part”); 
A heating element such as a heating coil 92 is wrapped around the outside of heating tube 78 toward the distal end thereof along the smaller diameter portion of passageway 84 defining cracker zone 85 (col. 6, lines 7-10, the claimed “and a heating element configured to heat the cracking part”).
Claim 11: An apparatus for vaporizing and cracking chemical elements for use in a deposition process is provided (abstract, the claimed “A deposition apparatus comprising”): 
The dissociated molecules can then be directed to vacuum chamber 16 for deposition on a substrate such as a semiconductor material (col. 6, lines 48-51, requires a holder/susceptor for placing the substrate, the claimed “a chamber having a susceptor for placing a substrate”); 
FIG. 1 illustrates a vaporization and cracker cell apparatus 10 … The outlet end of apparatus 10 is in communication with a vacuum chamber 16 where deposition of a 
As shown in FIGS. 1 and 2, vaporization cell 18 includes an inlet section 22 and an outlet section 24 (col. 4, lines 26-27), The container 54 is designed to hold a maximum amount of chemical material 60 to be vaporized, in solid or liquid form, without spilling during refill operations (col. 5, lines 5-7, the claimed “wherein the cracking apparatus comprises: a source supply part configured to supply a source gas”);
 The vaporized material is then directed into cracker cell 20 and is further heated to a cracking temperature by heating coil 92 while passing through cracker zone 85 in heating tube 78 to dissociate molecular clusters (col. 6, lines 42-46, the claimed “a cracking part configured to pyrolyze the source gas supplied from the source supply part”); 
A heating element such as a heating coil 92 is wrapped around the outside of heating tube 78 toward the distal end thereof along the smaller diameter portion of passageway 84 defining cracker zone 85 (col. 6, lines 7-10, the claimed “and a heating element configured to heat the cracking part”).

The heating tube 78 is circular, not rectangular. ‘734 does not teach the other limitations of:

Claim 10: wherein: the distribution part has a second width in the second direction adjacent to the source supply part; the distribution part has a third width in the second direction adjacent to the cracking part; the third width is greater than the second width; and the first width is greater than the third width.
Claim 11: the cracking part extending in a first direction and having a first width in a second direction crossing the first direction; the substrate having a second width in the second direction; and the second width is about 1-10 times the first width.
Claim 12: wherein: the cracking part has a first height in a third direction perpendicular to the first and second directions; and a ratio of the first width to the first height is about 2-20.

‘057 is an analogous art in the field of APPARATUS FOR ATOMIC LAYER DEPOSITION (title) used in manufacturing a semiconductor device or a flat panel display … physical vapor deposition ([0005], same as deposition for semiconductor device fabrication of ‘734, abstract). ‘057 teaches that FIG. 2 illustrates an example of the nozzle set 110 arranged in the shower head. In FIG. 2, the nozzle set 110 includes four nozzles 211, 301, 221, and 301 extending in parallel to each other ([0063], Fig. 2 

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have changed the shape of the heating tube 78 (including the shape of the tapering section 89) to the shape of nozzle 211 of ‘057, for the purpose of performing atomic layer deposition, as taught by ‘057 (title) and/or obvious change of shape. A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966. 

‘734 further teaches the limitations of:
	Claim 8: The heating tube 78 defines a first larger diameter for passageway 84 which extends into fitting 88 to accentuate the flow of the vapor from outlet section 24 (col. 5, lines 57-59, the claimed “wherein the source gas flows in the first direction along a gas flow passage inside the cracking part”, also taught by ‘057).
	Claims 9 and 19: Therefore, after vaporization of the chemical element, a method to efficiently convert clusters of tetrameric forms of the element into monomeric and dimeric forms is of substantial interest. Several techniques for converting or "cracking" tetrameric forms of chemical elements into monomeric or dimeric forms have been developed (col. 2, lines 3-10, the claimed “wherein the cracking part pyrolyzes the first 
Claims 13 and 18: The second smaller diameter of passageway 84 extends to an exit opening 90 at the distal end of tube 78 for effusion of the dissociated vaporized material (col. 5, lines 65-67, the claimed “wherein: the chamber comprises an outlet part configured to discharge a gas”), The dissociated molecules can then be directed to vacuum chamber 16 for deposition on a substrate such as a semiconductor material (col. 6, lines 48-51, the claimed “and the outlet part allows the source gas effused from the cracking device to flow on the substrate in the first direction” of claim 13 and “wherein the source gas flows in the first direction along a gas flow passage inside the cracking part” of claim 18, these are also taught by ‘057).
Claims 2-3, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘734 and ‘057, as being applied to claims 1 and 11 rejection above, further in view of Dempster et al. (US 20150211115, hereafter ‘115).
The combination of ‘734 and ‘057 does not teach the limitations of:
Claim 2: wherein the cracking part comprises a plurality of cracking bars provided therein and extending in the first direction.
Claim 3: wherein the cracking bars comprises: first bars provided on an upper portion of the cracking part; and second bars provided on a lower portion of the cracking part.

Claim 14: wherein the cracking part comprises a plurality of cracking bars provided therein and extending in the first direction.

‘115 is an analogous art in the field of MULTI-CHANNEL PYROLYSIS TUBES, MATERIAL DEPOSITION EQUIPMENT INCLUDING THE SAME (title) include a volatilization element 20, such as a vaporization chamber, upstream from the pyrolysis tube 30 (Fig. 1, [0025]). ‘115 teaches that A plurality of internal elements 34, which may also be referred to as "inserts," may comprise elongated elements that extend through the length of the primary conduit 32, dividing the primary conduit 32 into a plurality of sub-conduits, or channels 33. The internal elements 34 may be configured to define at least some channels 33 that are linear and, therefore, provide direct lines of sight through the pyrolysis tube 30 (Fig. 2, [0027], last two sentences), The internal elements of a pyrolysis tube that incorporates teachings of this disclosure, as well as the shapes of the channels that are defined by the internal elements, may be configured to increase surface area within the pyrolysis tube and, thus, the likelihood that molecules of precursor material will collide with a surface or another molecule of precursor material within the pyrolysis tube … they may also be configured not to interrupt or impede the flow of a precursor material and/or reactive species formed therefrom through the 

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added internal element 34, as taught by ‘115, to the entire heating tube 78 of ‘734 (or the internal space of the nozzle 211 of ‘057), for the purpose of increasing surface area for pyrolysis, as taught by ‘115 ([0045]).
Claims 4 and 15, and alternatively claim 3, are rejected under 35 U.S.C. 103 as being unpatentable over ‘734, ‘057, and ‘115, as being applied to claims 2 and 14 rejection above, further in view of Brooks et al. (US 20200003502, hereafter ‘502).
The combination of ‘734 and ‘057 does not teach the limitations of:
Claim 4: wherein: the first bars are arranged along the second direction at a pitch; the second bars are arranged along the second direction at the pitch; and the second bars are offset by a half of the pitch from the first bars, respectively.
Claim 15: wherein: the cracking bars comprise first bars provided on an upper portion of the cracking part and second bars provided on a lower portion of the cracking part; the first bars are arranged in the second direction at a pitch; the second bars are arranged in the second direction at the pitch; and the second bars are offset by a half of the pitch from the first bars, respectively.

adding surface area and mass to the plate (Fig. 4B, [0049], last sentence, same as ‘115’s increase surface area). ‘502 teaches that in the illustrated embodiment, the lower fins 255 of the first plate 250A are laterally offset with respect to the upper fins 254 of the second plate 250B, which enables the lower fins 255 of the first plate 250A to be interleaved with the upper fins 254 of the second plate 250B. In this manner, the lower fins 255 of the first plate 250A may separate the longitudinally extending channels 264 of the second plate 250B, and the upper fins 254 of the second plate 250B may separate the longitudinally extending channels (hidden from view) of the first plate 250A so as to define the longitudinally extending flow passages 238 (Fig. 12, [0069], 3rd-4th sentences, Fig. 12 shows the interleaving fins are offset by half pitch).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have used fins with half pitch offset from top to bottom of the channel, as taught by ‘502, as the imported internal 

	In case Applicants argue that the internal elements 34 does not have two different bars at upper and lower portion, ‘502 clearly teach this.
Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘734 and ‘057, as being applied to claims 1 and 11 rejection above, further in view of Lu et al. (CN 2654224, hereafter ‘224).
The combination of ‘734 and ‘057 does not teach the limitations of:
Claim 6: wherein: the cracking part comprises a coating film or a liner that is configured to cover an inner surface of the cracking part; and the coating film or the liner comprises ceramic or quartz.
	Claim 7: wherein: the cracking part comprises a first cracking part and a second cracking part fastened to an inside of the first cracking part; the first cracking part comprising a metal; and the second cracking part comprises ceramic or quartz.
Claim 16: wherein: the cracking part comprises a coating film or a liner that is configured to cover an inner surface of the cracking part, or a liner; and the coating film or the liner comprises ceramic.


‘224 is an analogous art in the field of catalytic cracking (English translation [0013]). ‘224 teaches that As shown in Figure 1, the special ceramic composite nozzle is composed of special ceramic castings, metal jackets, metal ring sleeves, etc. The special ceramic castings (1) are the inner core of the special ceramic composite nozzles … in order to make the special ceramic composite nozzle can be assembled and welded with other metal structures, a special structure of cylindrical metal jacket (2) is added to its outer layer. ([0018]), for the purpose of a special ceramic composite nozzle, which has high hardness, high strength, and strong crack resistance at high temperature, and can withstand the use of solid catalyst particles under high-speed air flow at high temperature for a long time ([0006]). Note Fig. 1 shows the nozzle includes a tapered portion (a distribution part). 


Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have replaced the quartz heating tube 78 of ‘734 (or the internal space of the nozzle 211 of ‘057), with inner ceramic core and outer metal jacket 2 of ‘224, for the purpose of high hardness, high strength, and strong crack resistance at high temperature, and can withstand the use of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20030232224 is cited for “rectangular plate form cracker include a simple design of the heated catalyst filled plates, simplified air support and easy air support control through the open bottom design” (Fig. 2, [0035]). US 20160145741 is cited for rectangular nozzle with fins 12, 13 (Fig. 2, [0015]). US 6051276 is cited for fins in cracker (Fig. 4, col. 4, line 33). US 4878989 is cited for cracker 40-42 to chamber (Figs. 1-3). US 20080072962 is cited for cracker 13 with preheater 14 (Fig. 4). FR 3063233 is cited for an inner portion (34) of ceramic material, an inner surface (34i) defines said through-hole (32) over its entire length, - an outer portion (36) of metal material surrounding at least part of the inner part (34) (Fig. 3, abstract), of catalytic cracking unit for CVD. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEATH T CHEN/Primary Examiner, Art Unit 1716